DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/25/2022 has been considered by the Examiner.

Status of Claims
Claims 1-11, filed on 03/25/2022, are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "FCC catalyst" and “the FCC catalyst” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. The first recited FCC catalyst is disjointed from the claim because it is not clearly claimed that an FCC reactor and regenerator are need to be present for the claim to be comprehensively interpreted, such that “an” FCC catalyst is provided from the FCC catalyst regenerator to the alkylation reactor.
Claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: recitations indicating the integration of FCC catalyst from FCC reactor and generator—see Fig. 1 labels A, B and C. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Evidence that claim 1 (and its independent claims 2-8) fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the Specifications and Drawings. In that original disclosure, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that the integration of FCC reactor-generator (see Fig. 1 labels A-C) with alkylation reactor (pg. 6-11), and this statement indicates that the invention is different from what is defined in the claim(s) because no FCC reactor-generator are claimed to provide the FCC catalyst used in the alkylation reactor.
The term “rich”, twice in line 3, in claim 1 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The same issues arises from the recited “light” in the “light olefin” of line 3.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  separating an off gas stream and a benzene lean gasoline stream from the alkylation reactor (see lines 6-7). Currently, this step is recited under a “whereby” clause: “the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"—see MPEP 2111.04 I and II. In this case, the recovery of products including separation of the off gas and benzene lean gasoline are assumed to results from a method that alkylates benzene and olefins that is integrated with an FCC reactor-regenerator. Also, the term “useful” in claim 11 is considered to be missing steps that are essential to order for the alkylation reactor is being a catalyst cooler and/or heat sink.
Regarding claims 2 and 9 (step c line 3), the phrase "such as" (last line) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The terms “preferably” (line 2 of claim 6) and “i.e.” (step c line 2, claim 9) are also considered unclear for the same reason above.
claims 2-8 are rejected for the same reason listed for claim 1 above, and claims 10-11 are rejected for the same reason listed for claim 9 above.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. (US 5,252,197).
Regarding claims 1 and 8, Alexander teaches alkylating a benzene-rich stream and an olefin-rich stream to make alkyl aromatics as means for upgrading gasoline and reducing its benzene contents (Abstract, Fig. 1 labels 14 and 20 and reactor 18, and Col 5 lines 1-35). The reaction is carried out in the presence of a regenerated FCC catalyst (Fig. 1 labels 26 and 28): “Referring to FIG. 1, a process flow diagram for a preferred process for alkylation of a benzene-rich cut of reformate using a FCC catalyst is illustrated. Naphtha reformate is introduced through line 10 into a fractionator 12 in which a benzene-rich stream is removed in line 14 from the top and a heavy reformate stream is removed in line 16 from the bottom. The heavy reformate stream in line 6 is sent directly to a gasoline pool. The benzene-rich stream in line 14 is fed to a reactor 18 containing a polyfunctional alkylation, isomerization and cracking zeolite FCC catalyst. Olefins are option ally added to the reactor through line 20 in order to alkylate the benzene which is present therein. The reaction products, unreacted materials and reaction by-pro ducts are removed from reactor 18 in line 22 and are fed to a heat treatment unit 23 in which additional cracking, isomerization, transalkylation and/or alkylation with cracking products takes place. The heat treated product stream is removed in line 25 and transferred to stabilization column 27, in which light cracking products generated in the reactor 18 and heat treatment unit 23, and propane or other low molecular weight alkanes added with the olefins in line 20 are removed. The effluent from stabilization column 27 is removed, combined with the heavy reformate stream in line 16 and transferred to the gasoline pool through line 31, or otherwise is used directly for gasoline blend. The catalyst material which is used in the reactor 18 and is transferred in line 22 to heat treatment unit 23 concurrently with the product stream is removed from the heat treatment unit 23 in line 24 and is introduced into a catalyst regenerator 26. Regenerated catalyst is removed from the regenerator 26 in line 28 and is combined with fresh catalyst from line 30 in line 32, which is then introduced into the reactor 18.”. The product is alkylbenzene (Col 2 line 49) which reads on pending claim 8.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander as applied to claim 1 above, and further in view of Nicholas et al. (US 2011/0305602).
Regarding claim 2, Alexander suggests using various zeolites including type Y including various commercial FCC catalysts (Col 4 lines 25-40). It is noted that this reference is silent about using two components from those claimed.
However, using binders/support such as alumina in making FCC catalyst is commonly practiced in the art—see [0058] of Nicholas et al.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used alumina support in the FCC catalyst because this involves applying a known support technique to FCC catalyst with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
Regarding claim 5, Alexander suggests feeding ethylene to aromatics at a ratio of 0.1 to the alkylation reactor (Col 5 lines 57-60).
It is noted that Alexander is silent about using “dilute ethylene” in the alkylation.
However, Nicholas discloses using dilute ethylene (including FCC dry gas) as a feed for benzene alkylation ([0018]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used dilute ethylene streams, including FCC dry gas, as a feed to the alkylation of Alexander because this involves using a known benzene alkylation feed with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
	 
Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 5,252,197).
it is noted that Alexander is silent about the temperatures of the benzene and olefin feeds, the reduction amount of benzene during alkylation, and the RON increase of the gasoline.
However, these limitations are assumed implicit or inherent in the prior art process: "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."—see MPEP 2145 II. Therefore, the prior art method is expected to provide results that overlap those claimed since both claimed process and disclosed process use similar feeds and similar catalyst to make similar products.  

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, no prior art was located to suggest an FCC catalyst system that contains 5-50 wt% of ZSM-5 additive in the method of claim 1.
Regarding claims 9-11, the following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or suggestion for a refinery complex that comprises an FCC Regenerator (B) to combust the coke on catalyst, to produce regenerated catalyst and flue gas, to add substantial amount of heat to the catalyst, providing energy to offset the endothermic cracking reactions occurring in the riser-reactor (D), and to provide continuous catalyst supply to alkylation reactor and regenerate the catalyst returning from the alkylation reactor.
It is noted that the fluidized alkylation of olefins and benzene are disclosed by US 4,012,455, US 4,992,607, and US 2022/0228073. Also, the integration of alkylation and FCC cracking to reduce benzene content in naphtha is disclosed by US 2015/0274613, US 8,889,937, US 2014/0194660 US 2009/0112028, and US 5,491,270. Finally,  The use of two FCC reactors with a single generator is disclosed by US 7,029,571 and US 2014/0014555. However, none of these references teach or suggest integrating the FCC catalyst generator with both FCC reactor and alkylation reactor as claimed “an FCC Regenerator (B) to combust the coke on catalyst, to produce regenerated catalyst and flue gas, to add substantial amount of heat to the catalyst, providing energy to offset the endothermic cracking reactions occurring in the riser-reactor (D), and to provide continuous catalyst supply to alkylation reactor and regenerate the catalyst returning from the alkylation reactor”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772